Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed May 18, 2020, claims 1-12 are presented for examination. Claim 1 is an independent claim.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 10-2017-0156072 filed in Republic of Korea on November 22, 2017 which papers have been placed of record in the file.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted May 18, 2020.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (May 18, 2020) has been received, entered into the record, and considered.

Drawings

The drawings filed May 18, 2020 are accepted by the examiner.


Abstract

The abstract filed May 18, 2020 is accepted by the examiner. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20140211105 A1) in view of Kim et al.  (IDS English translation submitted by applicant KR 101675225 B1).

 	As to Claim 1:
Cho et al. discloses a detachable display device (Cho, see Abstract, where Cho discloses a display device and method for fabricating a display device comprising a display panel displaying an image, a window positioned opposite to the display panel, and an adhesive layer interposed between the display panel and the window, wherein the adhesive layer includes a first adhesive layer formed on the window, and a second adhesive layer formed on the first adhesive layer and made of a different material from the first adhesive layer)  including a touch screen (Cho, see 400 in figure 1 and paragraph [0053], where Cho discloses that the window 400 may be a touch screen panel (TSP)), a polarizing film (Cho, see polarizing film 200 in figure 1), and a window (Cho, see 400 in figure 1 and paragraph [0053], where Cho discloses that the window 400 may be a touch screen panel (TSP)), the device comprising: an adhesion control layer (Cho, see adhesion control layer 300 in figure 1) existing on at least one among the polarizing film (Cho, see polarizing film 200 in figure 1), the touch screen, and a touch screen cover layer attached to the touch screen (Cho, see 400 in figure 1 and paragraph [0053], where Cho discloses that the window 400 may be a touch screen panel (TSP)), and existing on least one side of the polarizing film (Cho, see polarizing film 200 in figure 1).
Cho differs from the claimed subject matter in that Cho does not explicitly disclose wherein the adhesion control layer adjusts an adhesive force of a detachable layer having an adhesive force of 0.lgf/25mm to 500gf/25mm. However in an analogous art, Kim discloses wherein the adhesion control layer adjusts an adhesive force of a detachable layer having an adhesive force of 0.lgf/25mm to 500gf/25mm (Kim, see paragraph [0038], where Kim discloses that when the adhesive force of the first detachable layer 40 is about 0.1 gf / 25 mm to 500 gf / 25 mm, the detachable layer 40 has a self adhesive force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho with Kim. One would be motivated to modify Cho by disclosing wherein the adhesion control layer adjusts an adhesive force of a detachable layer having an adhesive force of 0.lgf/25mm to 500gf/25mm as taught by Kim, and thereby having a detachable layer that can be variously designed, the process of manufacturing being simple and with low manufacturing cost (Kim, see paragraph [0007]).

	As to Claim 2:
Cho in view of Kim discloses the device according to claim 1, wherein the adhesion control layer is any one among an adhesion control pattern, a fine depression-protrusion pattern, and a combination pattern of these (Cho, see 310 in figure 1 and paragraph [0063], where Cho discloses one surface of the first adhesive layer 310 that may be opposite to the display panel 100 may include at least one convex portion A and at least one concave portion B).

As to Claim 3:
Cho in view of Kim discloses the device according to claim 2, wherein the adhesion control pattern is divided into a first region having a small contact angle and a second region having a large adhesion angle, wherein the first region is coated to have a small adhesion angle or exposes any one among the polarizing film, the touch screen, and the touch screen cover layer attached to the touch screen (Cho, see 310 and 320 and 200 in figure 1).

	As to Claim 4:
Cho in view of Kim discloses the device according to claim 2, wherein the adhesion control pattern is divided into a first region having a small contact angle and a second region having a large adhesion angle, wherein the second region includes a fluorine-based resin or a silicone-based resin, or a fluorine-based resin or a silicone- based resin on a deposition layer made of titania (TiO2) or silica (SiO2) (Kim, see paragraph [0027], where Kim discloses that in order to facilitate attachment and detachment of the first window structure 60, an adhesion reducing layer 70 may be added on the display 10. The adhesion reducing layer 70 increases the contact angle to increase slip property. The adhesion reducing layer 70 allows the first window structure 60 to be easily detached from the touch screen 20. The adhesion reducing layer 70 may use a coating material of fluorine resin or silicone resin. The adhesion reducing layer 70 may be formed by depositing titania (TiO 2) or silica (SiO 2) on the window 30 and then coating a fluorine resin or a silicone resin on the deposited window 30. In this case, the fluorine resin or the silicone resin may be formed by an ECC (Easy Cleaning Coating) method. Application of the adhesion reducing layer 70 can more effectively suppress the generation of bubbles when attaching the window 30 when attaching. In addition, the adhesion reducing layer 70 allows the consumer to easily attach and detach the first window structure 60 by himself or herself without a separate tool). 


As to Claim 5:
Cho in view of Kim discloses the device according to claim 2, wherein the adhesion control pattern is arranged in a line shape, a lattice shape, an island shape, or a combination of these (Cho, see 310 and 320 in figure 1).

As to Claim 6:
Cho in view of Kim discloses the device according to claim 2, wherein the fine depression-protrusion pattern includes depressions and protrusions having an angle, a curvature or a combination of these on a cross section (Cho, see 310 and 320 in figure 1).

As to Claim 7:
Cho in view of Kim discloses the device according to claim 2, wherein the fine depression-protrusion pattern is arranged in a line shape, a lattice shape, an island shape, or a combination of these (Cho, see 310 and 320 in figure 1).

As to Claim 8:
Cho in view of Kim discloses the device according to claim 6, wherein the fine depression-protrusion pattern is divided into a flat unit without having the fine depressions and protrusions, and a depression- protrusion unit having the fine depressions and protrusions (Cho, see 310 and 320 in figure 2).

As to Claim 9:
Cho in view of Kim discloses the device according to claim 2, wherein in the fine depression-protrusion pattern, the depression-protrusion unit corresponds to an edge or ups and downs of a curved surface (Cho, see 310 and 320 in figure 1).


As to Claim 10:
Cho in view of Kim discloses the device according to claim 1, wherein the detachable layer is any one among a surface-modified sheet and a detachable sheet (Kim, see paragraph [0026], where Kim discloses that the first window structure 60 is attached to and detached from the display 10 by the first detachable layer 40. The first detachable layer 40 may be detachably attached to the display 10 in a state in which the release film is removed. As such, the first detachable layer 40 refers to being adhered to the display 10. The first detachable layer 40 may be any transparent material, but may be an acrylic polymer, a silicone polymer, a urethane polymer, a pressure sensitive adhesive having a crosslinking agent mixed in an ultraviolet curable resin, or a mixture thereof or a copolymer thereof. The first detachable layer 40 may be formed of a single layer or may be a multilayer of different materials for each layer).

As to Claim 11:
Cho in view of Kim discloses the device according to claim 10, wherein the surface- modified sheet is manufactured by performing corona treatment, plasma treatment, or a continuous treatment thereof on a surface of a transparent polymer film (Kim, see paragraph [0019], where Kim discloses that the detachable layer of the present invention applies an adhesive that is optically transparent and cured by heat treatment or UV (ultraviolet). The adhesive is cured to a semi-solid state when subjected to heat treatment or UV treatment at a predetermined temperature and time. The adhesive method can be easily laminated by hand without air bubbles).

As to Claim 12:
Cho in view of Kim discloses the device according to claim 10, wherein the detachable sheet is in a form of a sheet and has an adhesive property (Kim, see paragraph [0019], where Kim discloses that the detachable layer of the present invention applies an adhesive that is optically transparent and cured by heat treatment or UV (ultraviolet)). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Yoon  (US 20120328800 A1)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624